DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian P. Gordaychik, Reg. No. 62,179 on 3/16/2021.

List of Claims:
		1-20.	(Cancelled)

		21.	(Currently amended)	A method performed by a station (STA) of a wireless local area network (WLAN), the method comprising:
		transmitting an uplink  frame, to an access point (AP), wherein the uplink  frame indicates a first traffic priority and a queue size;
		receiving a trigger frame, from the AP, subsequent to the transmitting of the uplink  frame, wherein the trigger frame is a trigger for uplink multi-user (MU)  data transmission and the trigger frame indicates a second traffic priority; and
		in response to receiving the trigger frame, transmitting, by the STA, an MU data unit comprising at least one aggregated media access control protocol data unit (A-MPDU) comprising a plurality of data units having no less than the second traffic priority, wherein at least one of the plurality of data units has a priority greater than 

		22.	(Previously presented)	The method of claim 21, further comprising:
		receiving, by the STA, an acknowledgement (ACK) of the plurality of data units, wherein the ACK indicates either correct or incorrect decoding of each of the plurality of data units.

		23.	(Previously presented)	The method of claim 21, further comprising:
		transmitting, from the STA to the AP, an indication of a capability of supporting MU block-acknowledgement (BA) frames.

		24.	(Previously presented)	The method of claim 21, wherein the MU data unit comprises an indication of an ACK type.

		25.	(Previously presented)	The method of claim 22, wherein the ACK is a multiple-input multiple-output (MIMO) ACK.

		26.	(Previously presented)	The method of claim 22, wherein the ACK is an orthogonal frequency division multiple access (OFDMA) ACK.

		27.	(Currently amended)	A station (STA) for operation in a wireless local area network (WLAN), the STA comprising:
 frame, to an access point (AP), wherein the uplink  frame indicates a first traffic priority and a queue size; 
		a receiver configured to receive a trigger frame, from the AP, subsequent to transmission of the uplink  frame, wherein the trigger frame is a trigger for uplink multi-user (MU) data transmission and the trigger frame indicates a second traffic priority; and
		the transmitter further configured to, in response to receipt of the trigger frame, transmit an MU data unit comprising at least one aggregated media access control protocol data unit (A-MPDU) comprising a plurality of no less 

		28.	(Previously presented)	The  STA of claim 27, wherein the receiver is further configured to receive an acknowledgement (ACK) of the plurality of data units, wherein the ACK indicates either correct or incorrect decoding of each of the plurality of data units.

		29.	(Previously presented)	The STA of claim 27, wherein the transmitter is further configured to transmit, to the AP, an indication of a capability of supporting MU block-acknowledgement (BA) frames.

		30.	(Previously presented)	The STA of claim 27, wherein the MU data unit comprises an indication of an ACK type. 

		31.	(Previously presented)	The STA of claim 28, wherein the ACK is a multiple-input multiple-output (MIMO) ACK.

		32.	(Previously presented)	The STA of claim 28, wherein the ACK is an orthogonal frequency division multiple access (OFDMA) ACK.

		33-40.	(Cancelled)	
		 
		41.	(Currently amended)	An access point (AP) comprising:
		a receiver configured to receive an uplink  frame, from a station (STA), wherein the uplink  frame indicates a first traffic priority and a queue size; 
		a transmitter configured to transmit a trigger frame, to the STA, subsequent to reception of the uplink  frame, wherein the trigger frame is a trigger for uplink multi-user (MU) data transmission and the trigger frame indicates a second traffic priority; and
		the receiver further configured to, in response to transmission of the trigger frame, receive an MU data unit comprising at least one aggregated media access control protocol data unit (A-MPDU), wherein the at least one A-MPDU comprises a plurality of data units havingno less than 



		43.	(Previously presented)	The AP of claim 41, wherein the receiver is further configured to receive, from the STA, an indication of a capability of supporting MU block-acknowledgement (BA) frames.

		44.	(Previously presented)	The AP of claim 41, wherein the MU data unit comprises an indication of an ACK type. 

		45.	(Previously presented)	The AP of claim 42, wherein the ACK is a multiple-input multiple-output (MIMO) ACK.

		46.	(Previously presented)	The AP of claim 42, wherein the ACK is an orthogonal frequency division multiple access (OFDMA) ACK. 

		47.	(Currently amended)	The AP of claim 41, wherein the first traffic priority of the uplink  frame is indicated via a bitmap.

48.	(Previously presented)	The STA of claim 27, wherein the plurality of data units are a plurality of data frames.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

 The prior art on the record Kim et al. (US 2017/0325266 A1) discloses an AP receives buffer status information including queue size information and access category (AC) information (first priority) from STAs. The AP transmits a trigger frame for UL-MU data subsequent to the buffer status information, the AC of the trigger frame is determined as an AC (second priority) having the highest priority level among all UL data that are to be received from STAs (see paragraphs [0066] – [0067],  [0127] and Fig. 9).

The prior art on the record Kwon et al. (US 2016/0066338 A1) discloses an A-MPDU includes a plurality of MPDUs having different access categories, for example, one MPDU belongs to AC_BE and the other MPDU belongs to AC_VO (see paragraphs [0034], [0130] and Fig. 12). 

However, the combination of Kim and Kwon does not disclose “at least one of the plurality of data units has a priority greater than the second traffic priority and another one of the plurality of data units has a priority equal to the second traffic priority.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624.  The examiner can normally be reached on Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415